Exhibit 10.1

Reference is hereby made to that certain First Amended and Restated Forbearance
Agreement, dated as of July 15, 2020 (as amended by that certain amendment dated
July 22, 2020, and as amended hereby, the “Forbearance Agreement”), by and among
Jill Acquisition LLC, a Delaware limited liability company (“Jill Acquisition”),
J.Jill Gift Card Solutions, Inc., a Florida corporation (“J.Jill Gift Card
Solutions” and together with Jill Acquisition, each a “Borrower” and
collectively, the “Borrowers”), J.Jill, Inc., a Delaware corporation (“Parent”),
CIT Finance LLC, as administrative agent and collateral agent (in such
capacities, the “Agent”) and the Lenders party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Forbearance Agreement.

Pursuant to Section 6.06 of the Forbearance Agreement, the Forbearance Agreement
may only be amended or modified in writing by the Credit Parties and the
Required Lenders (or the Agent at the direction of the Required Lenders),
subject to any additional requirements under the Credit Agreement, if
applicable; provided that, at the option of the Required Lenders in their sole
discretion, any such amendment may be effectuated through email confirmation.

The Credit Parties have requested, notwithstanding the terms and conditions of
the Forbearance Agreement, that the Agent and the Required Lenders consent to
and approve the following amendments to the Forbearance Agreement:

 

  1.

The reference to “July 30, 2020” in Section 2.02(a) of the Forbearance Agreement
be replaced with “August 6, 2020”;

 

  2.

The reference to “July 30, 2020” in Section 6.01(b) of the Forbearance Agreement
be replaced with “August 6, 2020”; and

 

  3.

New section 4.01(e) shall be added to Section 4.01 of the Forbearance Agreement
immediately following Section 4.01(d) as follows:

“(e)    No later than 5:00 p.m. New York City time on August 6, 2020, the Credit
Parties shall deliver a proposed term sheet from the Lenders party to (and as
defined in) the Term Loan Credit Agreement containing proposed amendments to the
Term Loan Credit Agreement and other terms and conditions with respect to the
recapitalization, restructuring or similar transaction of the Credit Parties.”

(collectively, the “Proposed Amendments”).

We have been authorized on behalf of the Agent and the Required Lenders to
consent to and approve the Proposed Amendments. Such consent agreed to herein
(a) is strictly limited to the Proposed Amendments, (b) shall not extend nor be
deemed to extend to any other Event of Termination, Default or Event of Default
that may now exist or hereafter arise under the Forbearance Agreement, the
Credit Agreement or any of the other Credit Documents, whether similar or
dissimilar to the matters consented to herein, or to any other covenant,
representation, warranty, or agreement under the Forbearance



--------------------------------------------------------------------------------

Agreement, the Credit Agreement or any of the other Credit Documents, (c) shall
not impair, restrict or limit any right or remedy of the Agent or any Lender
with respect to the Forbearance Agreement, the Credit Agreement or any of the
other Credit Documents, and (d) shall not constitute any course of dealing or
other basis for altering any obligation of the Credit Parties, or any right,
privilege or remedy of the Agent and the Lenders, under the Forbearance
Agreement, the Credit Agreement or any of the other Credit Documents. Other than
the Proposed Amendments, all of the other terms, provisions and conditions of
the Forbearance Agreement shall remain unaltered and in full force and effect
and are hereby ratified, confirmed and reaffirmed by the Credit Parties as of,
and through, the date hereof, including, without limitation the following:
(i) all of the Credit Parties’ representations and warranties contained in
Section V of the Forbearance Agreement are reaffirmed and are true, correct and
complete through the date hereof; (ii) the Credit Parties represent and warrant
that no Event of Termination has occurred under the Forbearance Agreement; and
(iii) the release set forth in Section 4.04 of the Forbearance Agreement is
reaffirmed and granted by Releasors through the date hereof.

The effectiveness of the Proposed Amendments (including the consent of the Agent
and the Lenders thereto) is further subject to our receipt of (a) the consent
(which may be made via email) of the Credit Parties to the Proposed Amendments
upon the terms and conditions set forth herein, and (b) the consent (which may
be made via email) of the Term Loan Agent, the “Required Forbearing Lenders”
party to (and as defined in) the Term Loan Forbearance Agreement and the Credit
Parties, confirming an amendment to the stated termination date of the
Forbearance Period under the Term Loan Forbearance Agreement to August 6, 2020,
in form and substance reasonably acceptable to the Agent and the Lenders.